Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is the prior art fails to teach or disclose a continuous isokinetic sampling device including a suction nozzle…a nozzle cross-sectional area control knob…a particle size separation device…along with “a knob position control device arranged outside the stack and configured to control a position of the nozzle cross-sectional area control knob provided at the front end of the suction nozzle”  and “wherein an opening at the front end of the suction nozzle has an oval race track shape when viewed from a stack gas flow direction, and the nozzle cross-sectional area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/N.S.F/Examiner, Art Unit 2861          

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861